        Case 3:18-cv-02659-CRB Document 7 Filed 12/22/20 Page 1 of 2



 1   THE BARRY LAW FIRM
     David N. Barry, Esq. (SBN 219230)
 2   11845 W. Olympic Blvd., Suite 1270
     Los Angeles, CA 90064
 3   Telephone: 310.684.5859
     Facsimile: 310.862.4539
 4
     Attorney for Plaintiff, BRENDA CEROVICH
 5
     SULLIVAN & CROMWELL LLP
 6   Robert J. Giuffra, Jr., Esq. (admitted pro hac vice)
     Sharon L. Nelles, Esq. (admitted pro hac vice)
 7   William B. Monahan (admitted pro hac vice)
     125 Broad Street New York,
 8   New York 10004
     Telephone: 212.558.4000
 9   Facsimile: 212.558.3588
10   Attorneys for Defendant,
     VOLKSWAGEN GROUP OF AMERICA, INC.
11
12
                            UNITED STATES DISTRICT COURT
13
                         NORTHERN DISTRICT OF CALIFORNIA
14
15
16
      IN RE: VOLKSWAGEN “CLEAN
17
      DIESEL” MARKETING, SALES                   Case No. 3:15-md-02672-CRB
18    PRACTICES, AND PRODUCTS
      LIABILITY LITIGATION
19                                               JOINT STIPULATION AND
20                                               [PROPOSED] ORDER OF
                                                 DISMISSAL WITH PREJUDICE
21    THIS DOCUMENT RELATES TO:
22    CEROVICH v. VOLKSWAGEN
      GROUP OF AMERICA, INC. ET AL.,
23    Case No. 3:18-cv-02659-CRB
24
25
26
27
28
     JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
        Case 3:18-cv-02659-CRB Document 7 Filed 12/22/20 Page 2 of 2



 1         This stipulation is entered into pursuant to Federal Rule of Civil Procedure
 2   41(a)(1)(A)(ii), between Plaintiff Brenda Cerovich and Defendant Volkswagen Group
 3   of America, Inc. (collectively, the “Parties”), by and through their respective counsel of
 4   record:
 5         WHEREAS the Parties have agreed that all matters in dispute between them,
 6   including, without limitation, Plaintiff’s claims for attorneys’ fees, have been resolved.
 7         NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between the
 8   undersigned counsel for the Parties herein, and subject to the approval of the Court, that
 9   the above-entitled action be dismissed with prejudice in its entirety.
10         IT IS SO STIPULATED.
11   DATED: December 16, 2020                 THE BARRY LAW FIRM
12
                                       By:    /s/ David N. Barry
13                                            David N. Barry
                                              Attorney for Plaintiff,
14                                            BRENDA CEROVICH
15
16
     DATED: December 18, 2020                 SULLIVAN & CROMWELL LLP
17
18                                     By:    /s/ William B. Monahan
                                              Robert J. Giuffra, Jr.
19                                            Sharon L. Nelles
                                              William B. Monahan
20
                                              Attorneys for Defendant,
21                                            VOLKSWAGEN GROUP OF
                                              AMERICA, INC.
22
23         PURSUANT TO STIPULATION, IT IS SO ORDERED.
24
25           December 22, 2020
     DATED: ______________
26                                            _____________________________________
27                                            The Honorable Charles R. Breyer
                                              UNITED STATES DISTRICT JUDGE
28
     JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
